Citation Nr: 0940258	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected burial allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1942 to February 
1946.  He died in June 2005.  The appellant is the Veteran's 
daughter. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

1.  At the time of his death, the Veteran resided in a 
nursing home and his income was within the limit established 
for nonservice-connected pension with special monthly pension 
based on the need for aid and attendance.

2.  At the time of the Veteran's death, he had an original 
pending claim for nonservice-connected pension with special 
monthly pension based on the need for aid and attendance, and 
there was sufficient evidence of record to support granting 
the claim. 


CONCLUSION OF LAW

1.  The criteria for entitlement to nonservice-connected 
pension with special monthly allowance based on the need for 
aid and attendance are met. 38 U.S.C.A. § 1521, 5107 (West 
2002); 38 C.F.R. § 3.351 (2009). 

2.  The criteria for payment of nonservice-connected burial 
benefits have been met. 38 U.S.C.A. §§ 2302, 2303, 2305, 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

Discussion

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a 
result of a service-connected disability or disabilities, 
certain burial benefits may be paid. 38 C.F.R. § 3.1600(a).  
In the present case, the Veteran had no service-connected 
disabilities and no pending claims for service connection.

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of death, and, in the case 
of an original claim, there is sufficient evidence of record 
on the date of the veteran's death to show entitlement; or 
(3) the deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State. 38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).

The Veteran filed a claim for nonservice-connected pension in 
May 2005, which remained pending at the time of his death in 
June 2005.  Therefore, if the evidence of record at the time 
of his death supports granting this claim, entitlement to 
burial benefits is established.  The appellant filed her 
claim in June 2005.  

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct, and who meets the net 
worth and annual income limitation requirements.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.3(a)(3).

The Veteran's discharge certificate establishes that he 
served more than 90 days during a period of war; therefore, 
the service requirements are met.  Furthermore, he is 
considered to have been permanently and totally disabled 
based on being over the age of 65.  Id.  However, his annual 
income, as reported on his claim form, exceeded the maximum 
for pension eligibility.  See Improved Disability Pension 
Rate Table, in effect as of December 1, 2004, at 
http://vbaw.vba.va.gov/bl/21/publicat/Manuals/Rates/pen0104.h
tm. 

At the time he filed his claim, the Veteran was hospitalized 
in a VA medical facility.  He indicated that he would be 
entering a nursing home upon his release.  VA treatment 
records reflect that the Veteran was discharged to a private 
nursing home on May [redacted], 2005, one week prior to his death.  

A special monthly pension based on the need for regular aid 
and attendance is available in certain circumstances, 
including where the veteran is a patient in a nursing home on 
account of mental or physical incapacity.  38 U.S.C.A. § 
1502, 1521; 38 C.F.R. § 3.351.  The income limitation for 
special monthly pension is higher than that for basic 
nonservice-connected pension.  See Improved Disability 
Pension Rate Table, in effect as of December 1, 2004, at 
http://vbaw.vba.va.gov/bl/21/publicat/Manuals/Rates/pen0104.h
tm.  In the January 2006 statement of the case, the RO 
conceded that the Veteran met the income requirements for 
eligibility for special monthly pension.  

Based on the foregoing evidence, the Board finds that the 
criteria for entitlement to nonservice-connected burial 
benefits have been met.  At the time of his death, the 
Veteran had a pending claim special monthly pension, 
entitlement to which was established by the evidence of 
record.  His income was disclosed in his application, and the 
RO accepted this reported figure in determining that the 
Veteran had qualifying income.  The RO also conceded that the 
Veteran was permanently and totally disabled due to his age, 
and the medical treatment records indicate that the Veteran 
was admitted to a nursing home one week prior to his death.  
Thus, there was sufficient evidence of record at the time of 
his death to grant his claim for special monthly pension 
based on need of aid and attendance.  As there is sufficient 
evidence to grant the Veteran's pending pension claim, the 
appellant's entitlement to burial benefits is also 
established.


ORDER

Nonservice-connected burial allowance is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


